Title: From George Washington to William Heath, 8 June 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters N. Windsor 8th June 1781
                        
                        I was duly favored with your Letter of the 15th of May and have just now had the pleasure to receive that of
                            the 29th—I intreat you not to relinquish or relax your Sollicitations and importunities until the great Object of your
                            mission are fully accomplished. As the plan of the Campaign is now settled upon the presumption of the success of your
                            Application, a Failure in the smallest degree on the Part of the states will involve us in the deepest Distress, and
                            probably frustrate every advantage we might other wise Obtain—I only wish these Legislatures may be impressed with these
                            Ideas, & stimulated to Exertions proportioned to the Occasion.
                        The salted Provisions at Springfield were included in those which were refigured to be imediately
                            transported to the army, that is, to the nearest Point of embarkation on the North River. I wish the transportation of
                            these, as well as the supplies of Rum and Cloathing may be expedited as much as possible. not a drop of Rum has yet come on,
                            and the Physicians report that the artificers (who work exceedingly hard) are falling sick for want it—besides you must
                            be sensible that it is extreamly necessary for other Purposes—As to Sumer clothing I request you to make known to the
                            States, that almost every article in the public Store which was of any Value, has been sent on to the Southern Army—and
                            that there is no other possible alternative but for the Troops to be provided with it by their own States—or become
                            literally naked.
                        I am persuaded you will not loose Sight of the Supply of Beef Cattle called for from the Eastern States—nor
                            give a moments Quiet to them untill ample provision is made for obtaing the whole of it.the means of transportation are
                            equally important.
                        A Quantity of Cloathing (about 2000 Suits) having arrived at Boston from Spain—you will be pleased to give
                            orders to the D.Q.M. Genl to have it forwarded imediately to the Army—The packages must not be
                            broken—In case Teams cannot be procured to transport the whole, at least 1000 Suits compleat, with the same Number of
                            Hatts, & a proportion of Sergeants Coats must be sent on: the Coats, waist coats and Breeches should be divided by their
                            Size, into three distinct parcells—vizt the largest, midling & smallest—and marked accordingly. I request you to pay
                            particular Attention to it & to make application to the State for the Means of conveyance, (should the Q. Master Genrl
                            be unable to provide Teams) but I should suppose the Ox Teams hired for the Campaign might be made use of for the Purpose—A Conductor should come with the Cloathg to prevent Waste & delay in the transportation. 
                        You may be assured you will not be forgotten in the arrangements for the Campaign. and that I am with very
                            great Regard & Esteem Dear Sir Your most obedt servant
                        
                            Go: Washington
                        
                    